LEWIS, C.J.
This case is before the Court for review of the decision of the Second District Court of Appeal in Mays v. State, 887 So.2d 402 (Fla. 2d DCA 2004). The district court certified that its decision is in direct conflict with the decision of the Fourth District Court of Appeal in Baez v. State, 814 So.2d 1149 (Fla. 4th DCA 2002), quashed, 894 So.2d 115 (Fla.2004). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
The issue presented by the decision under review is controlled by our recent decision in Golphin v. State, 945 So.2d 1174 (Fla.2006), petition for cert. filed, 75 U.S.L.W. 3512 (U.S. Mar. 9, 2007) (No. 06-1251). Therefore, we exercise our jurisdiction to grant the petition for review, and, in accordance with Golphin, we approve the decision below.
It is so ordered.
WELLS, CANTERO, and BELL, JJ., concur.
PARIENTE, J. specially concurs with an opinion, in which ANSTEAD and QUINCE, JJ., concur.